Title: From William Stephens Smith to Abigail Smith Adams, 9 June 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



my Dear madam
Washington June 9th. 1813

I have perused the Letters from Russia which you were so good as to forward to me, I submitted them as you requested to The perusal of the Vice President, who when he returned them, he expressed his thanks for the confidential communication & observed “they develope the Character of the british administration, as well as the opinions of our friend Mr. J. Q. A. on the subject”
I have a Letter from Dear Caroline from the valley of the 31st. ulto who mentions Mama having received a Letter from William dated the 2d. of Feby, but is silent as to its contents—
The circumstance of the marriage of my Son William to miss Johnson on the evening of the 17th. of Feby—did not excite the least surprize in my mind all that I am astonished at, is, that he was capable of holding off so long—
There is nothing passing here worth mentioning, the Committees on the Presidents Message have not yet reported, give my Love to Sally and the young Ladies—remember me respectfully to the President, and accept of the assurances of respect and affection, from Dr. Madam, Yours Sincerely
W. S. Smith—